Filed 4/28/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 91









In the Interest of T.J.S., a child



State of North Dakota, 		Petitioner and Appellee



v.



T.J.S., a child, and C.S., father of said child, 		Respondents



C.S., father of said child, 		Appellant







Nos. 20140362 - 20140364







Appeal from the Juvenile Court of Richland County, Southeast Judicial District, the Honorable Bradley A. Cruff, Judge.



AFFIRMED.



Per Curiam.



Megan E. Kummer, Assistant State’s Attorney, Law Enforcement Center, 413 Third Ave. N., Wahpeton, ND 58075, for petitioner and appellee; submitted on brief.



Jason R. Butts, P.O. 38, Wahpeton, ND 58074-0038, for appellant; submitted on brief.

Interest of T.J.S.

Nos. 20140362 - 20140364



Per Curiam.

[¶1]	C.S. appealed a juvenile court order placing his child in the custody of the North Dakota State Department of Corrections.  He argues the juvenile court’s findings of fact that the child and C.S. failed to cooperate with treatment programming and follow the recommendations of counselors, staff, and medical personnel were clearly erroneous and not sufficiently specific.  We affirm under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner